[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 486 
Appellant was charged by an indictment with a violation of section 288 of the Penal Code, to wit, a commission of a lewd and lascivious act upon the body of a female child. He appeals from the judgment entered on a verdict of guilty and from an order denying a new trial, urging as grounds for reversal that the evidence, aside from the appellant's extrajudicial statements, was insufficient to prove the corpus delicti; that certain rulings by the trial court were erroneous, and that its statements and *Page 487 
those by the attorneys for the prosecution made during the course of the trial constituted prejudicial misconduct. The evidence, aside from appellant's extrajudicial confession, shows that the child was about three years of age, and appellant, who boarded with her parents, occupied a room in their dwelling. On the day the crime is alleged to have been committed appellant was present in the room mentioned, and, as may fairly be inferred from the evidence, he claimed to be ill, and was occupying a bed therein. The parents were absent and the child had been left in the care of her grandmother, who had come from her home to lend this assistance. The grandmother testified that during the day, the exact hour not appearing from the evidence, she heard the child crying in appellant's room, and that in reply to her question as to the cause he stated that the child was crying for a piece of chewing-gum. It was further testified by her parents that during the evening of the following day the child was restless, unable to sleep and complained of irritation in her private parts, which, on examination, showed an inflamed condition; that on the third day the child was taken to a physician, whereupon she was found to be infected with gonorrhoea. The grandmother was unable to state definitely whether the first occurrence described happened on Monday or Tuesday, further testifying that the first examination was made on the evening of the day during which the child visited appellant's room. Sufficient appears, however, from her testimony with that of the parents to support the conclusion that the visit was made on Monday, and the examinations on the following Tuesday and Wednesday, as stated by the parents. It was testified by the physician who made the examination that he found gonorrhoeal germs to be present and that the parts, which were inflamed, showed other symptoms of the disease, which he described, stating as his opinion that the disease was of recent origin. Other physicians testified as to the minimum period required for the development of the affliction after contact, one, Dr. Kruse, testifying that such period in the case of a child of tender years might be twenty-four hours, and the others stating the minimum to be forty-eight hours or more, depending upon physical conditions. [1] With reference to the first point urged for a reversal it may be said that the two elements *Page 488 
of the corpus delicti are (1) certain facts forming its bases and (2) the existence of criminal agency as the cause of them. (People v. Vertrees, 169 Cal. 404 [146 P. 890].) [2] To justify a conviction the jury must be satisfied beyond a reasonable doubt of the existence of every fact necessary to constitute the offense and to identify the defendant as the perpetrator; but, as held in People v. Jones, 123 Cal. 65
[55 P. 698], the evidence of the criminal act need not be of that conclusive character in order to justify the admission of an extrajudicial confession; and, although such confession cannot warrant a conviction unless corroborated by proof aliunde of the corpus delicti, yet full proof thereof independent of the confession is not required, it being sufficient that there are corroborating facts which, with the confession, show the existence of an offense of which the defendant is guilty. And such facts may be shown by circumstantial evidence (People v.Alviso, 55 Cal. 230; People v. Wilkins, 158 Cal. 530
[111 P. 612]), it being sufficient that the evidence show primafacie a criminal agency (People v. Jones, supra; People v.Wagner, 29 Cal.App. 363 [155 P. 649]; People v. Alba,52 Cal.App. 603 [199 P. 894]).
[3] We think that the facts directly proved with the inferences reasonably to be drawn therefrom were sufficient to meet the requirements of the rule stated. That the child was in the room with appellant was shown, and that the latter was then in bed is a fair inference from the testimony. This, with the crying of the child, its physical condition found on the first examination, which might reasonably be said to have been due to contact more or less violent with appellant's person, and the condition shown by the second examination, together with the testimony that infection might have developed within the elapsed period, sufficiently corroborated appellant's statement that an offense had been committed of which he was guilty. This statement, which was voluntary, was made to the child's mother on the Wednesday following the day of the alleged commission of the offense. According to her testimony, which was not disputed, appellant stated in substance that at the time alleged he placed his private parts against those of the child and that an emission occurred, further stating, "I done it, and I want to spend the last penny to cure your baby." *Page 489 
Following this statement the child was taken to a physician, who, after the examination, notified the police. Appellant, however, had in the meantime disappeared, but during the following month surrendered himself to the officers. We do not deem further discussion upon the point necessary as we are of the opinion that the evidence, aside from appellant's confession, was sufficient to establish the corpus delicti. Complaint is made that the court restricted the cross-examination of Dr. Kruse on the question of the presence of meningo-coccus germs in vaginal discharges. [4] The witness, having stated that such germs were not to her knowledge found therein, and that her statement was based on her experience and reading, was asked whether she had read any medical works stating that they were so found. While, as held in Fisher v. Southern Pac. R.R. Co., 89 Cal. 399
[26 P. 894], such cross-examination for the purpose of testing the competency of the witness as an expert is proper here, as inGriffith v. Los Angeles Pacific Co., 14 Cal.App. 145
[111 P. 107], the witness had testified in effect that she had read nothing which was contrary to her conclusion, and the ruling was not therefore erroneous.
[5] Objections were sustained to questions asked the grandmother of the child as to the time when appellant arose on the day of the alleged commission of the offense, and whether its parents had then returned. The rulings of the court were proper in view of the previous statement by the witness on cross-examination that she was unable to remember.
[6] The court, over objection by appellant and after rejection of offered testimony by the father of the child that appellant had confessed the crime to him — it being shown that the alleged confession was not voluntary — permitted the witness to testify that appellant on that occasion admitted that he was suffering from gonorrhoea. The ruling of the court is assigned as error. This evidence was properly admitted. The fact stated did not of itself import guilt, and hence was not a confession (People v. Miller, 122 Cal. 84 [54 P. 523]; People v.Knowlton, 122 Cal. 357 [55 P. 141]; People v. Williams,158 Cal. 530 [111 P. 612]; People v. Fowler, 178 Cal. 657
[174 P. 892]).
[7] Appellant next complains of the rejection of his proposed instruction as to the proof of the corpus delicti. An *Page 490 
instruction given by the court included the substance of that offered; but it is urged that the jury was erroneously told therein that they might consider the extrajudicial statements in determining whether the elements of the crime charged were proven beyond a reasonable doubt.
While expressions in the cases cited by appellant tend to support his contention, it is held in People v. Selby,198 Cal. 426 [245 P. 426], that upon prima facie proof of thecorpus delicti the extrajudicial statements, admissions, or confessions of the accused may be admitted in evidence; and having been so admitted may with the other evidence be considered by the jury in its determination whether or not all the elements of the crime and the defendant's connection therewith have been established beyond a reasonable doubt. The instruction given correctly stated the rule thus established. [8] Objections to questions asked on the cross-examination of the mother and father of the child as to facts which, if true, tended to show hostility toward appellant, and further questions as to the past history of both witnesses, were sustained, and these rulings are complained of. These questions were proper on cross-examination and should have been allowed. We cannot say, however, that the act of the court in restricting the cross-examination injuriously affected the substantial rights of the defendant. [9] The same may be said of the claim that the district attorney was guilty of misconduct in stating to the jury that the child was a sufferer from an infection from which she would never recover, and that if it were his child the defendant would not be on trial for the offense. [10] Nor is there any merit in the contention that the trial court was guilty of misconduct, or that its refusal to give defendant additional time to present affidavits in support of his motion for a new trial was an abuse of discretion. Other points do not require consideration.
In conclusion it may be said that from a consideration of the entire case, including the evidence, we are of the opinion that the errors complained of have not resulted in a miscarriage of justice.
The judgment and order appealed from are affirmed.
Knight, J., concurred. *Page 491